JUSTICE COATS,
concurs in part and dissents in part.
T 24 I concur in part because I believe the district court erred in ordering counsel to represent the defendant at trial if he failed to timely retain new counsel, despite the defendant's demand that they be discharged. Unlike the majority, however, I do not believe the district court abused its discretion by unreasonably and unfairly determining that the attorney could nevertheless effectively represent the defendant, but rather by depriving the defendant of his Sixth Amendment right to retained counsel of choice. Because the majority begins from the premise that the motion to withdraw must be granted, I believe its subsequent analysis, and suggestion that the defendant can be advised that he must find a new attorney ready to go to trial in a short timeframe or otherwise be forced to proceed pro se, to be clearly erroneous and nothing short of a recipe for either interminable delay or violation of the defendant's constitutional rights.
125 While I applaud the majority for acknowledging the significance of the defendant's constitutional right to choice of retained counsel, even though that right is not absolute, and that the defendant may, under certain cireumstances, be held to have implicitly waived his right to counsel altogether, I nevertheless believe the majority has been misled by defense counsel into believing that counsel's ethical obligations entitle them to withdraw. By contrast, unless and until they were released by the court, I believe it was their obligation to advance their client's in*68terest not only in discharging them but also in being granted a continuance to retain new and different counsel. Ultimately, the court's options with regard to defendant's desire to discharge present counsel and continue trial for the retention of, and preparation by, new counsel depend largely on the defendant's awareness of, and choices concerning, his constitutional right to counsel and his corresponding right to proceed pro se.
€26 As the majority notes, the defendant has a constitutional right to choice of retained counsel, but that right must yield where otherwise necessary for the efficient administration of justice. As has elsewhere been noted, a criminal defendant may be denied his choice of counsel, for instance, where his chosen counsel lacks the credentials required of attorneys in the jurisdiction, or where his counsel has a conflict of interest so significant as to bar its waiver by the defendant, or even where the efficient administration of justice simply cannot tolerate further delay for the acquisition and preparation of new defense counsel. See, e.g., People v. Brown, 2014 CO 25, 322 P.3d 214; People v. Frisco, 119 P.3d 1093 (Colo.2005); People v. Arguello, 772 P.2d 87 (Colo.1989); see generally Wayne R. LaFave et al., Criminal Procedure 3 Crim. Proc. § 11.4(b) (3d ed.2013). Where, however, current counsel has a conflict of interest, or where other good cause exists, such as an irreconcilable conflict between the defendant and his current counsel concerning matters of trial tactics as to which the defendant has a fundamental right, or a complete breakdown of communication between the two, even an indigent defendant will be entitled to substitution of counsel and any concomitant delay required for preparation by new counsel. See People v. Bergerud, 223 P.3d 686, 702 (Colo.2010); People v. Arguello, 772 P.2d 87, 94 (Colo.1989). Good cause in the form of a conflict of interest, an irreconcilable conflict between defendant and counsel, or a complete breakdown in communication will just as, if not more, clearly require the administration of justice to accommodate a reasonable delay for the retention and preparation of new counsel for a non-indigent defendant.
4 27 Where the trial court justifiably determines, notwithstanding a contrary assertion by the defendant, that no good cause entitles him to substitute counsel or, in the case of a non-indigent defendant, that in addition to the absence of good cause, the efficient administration of justice simply cannot tolerate any further continuance, an informed decision by the defendant to nevertheless discharge his current counsel can impliedly waive his right to counsel altogether. In the case of appointed counsel for an indigent defendant, we long ago made clear that as long as the defendant is not actually entitled to substitute counsel and is adequately advised of that fact as well as the risks of proceeding pro se, his choice to discharge current counsel can constitute a waiver of his right to counsel and, instead, the exercise of his corresponding right to proceed pro se, even in the face of his express protestations to the contrary. Arguello, 772 P.2d at 93. In the case of counsel retained by a non-indigent defendant, it similarly follows that if, in the totality of cireumstances, see People v. Brown, 2014 CO 25, ¶ 22, 322 P.3d 214, the efficient administration of justice forecloses any further continuance that would be required for the retention and preparation of new counsel, a voluntary and informed choice to discharge the defendant's current counsel will amount to a waiver of his right to counsel and an exercise of his corresponding and equal constitutional right to proceed pro se.
128 Should current defense counsel be permitted to withdraw before, and therefore in the absence of, such an informed choice by the defendant, however, the defendant will clearly not have waived his right to counsel and will not have exercised his corresponding right to proceed without counsel. By the same token, if the defendant has not (even implicitly) waived his right to retained counsel, the denial of a continuance reasonably calculated to accommodate effective representation by new counsel will just as clearly violate the defendant's Sixth Amendment right. Either because the majority conflates a "conflict" between a defendant and his counsel with a "conflict of interest" on the part of defense counsel, or because it believes a retained counsel is entitled by the Rules of Professional Conduct to withdrawal once a *69criminal defendant has expressed a desire for his discharge and filed sulit against him, it (erroneously in my view) concludes that counsel's motion to withdraw should have been, and on remand must be, granted. By contrast, I believe it miy well be the case (and the district court appears to have already found) 1 that the ofnly conflict between the defendant and his equnsel was generated by the defendant without justifiable cause, solely for purpose of demanding a substitution of counsel and its concomitant delay, and therefore is one that either does not amount to good cause in the first plgce or can at least be removed by the defenflant.
29 Unlike a "conflict of interest" resulting from prior or concurrent representations or the financial or other competing interests of counsel, see Colo. RPC 1.7-1.9, disputes over quality of representation or compliance with a defendant's wishes do not necessarily present good cause for substitute counsel. While a non-indigent defendant has a constitutional right not to be forged to retain counsel not of his choosing, onee properly advised, he may be presented with a choice to either withdraw his demand to discharge current counsel or proceed to trial without any counsel at all. And while filing a malpractice or ethical claim against defense counsel may, under limited cireumstances, be said to create a "conflict of interest" for defense counsel, such a "conflict of interest" clearly does not arise from filing an action against counsel alone, see, e.g., Mathis v. Hood, 937 F.2d 790, 796 (2d Cir.1991) (noting that filing grievance created a conflict of interest only because state disciplinary authorities would have been more likely to punish attorney for unreasonable delay in filing if he had won his client's appeal); United States v. Burns, 990 F.2d 1426, 1438 (4th Cir.1993) (explaining court's unwillingness to "invite [those] anxious to rid themselves of unwanted lawyers to queue up at the doors of bar disciplinary committees on the eve of trial"), and in any event, such "conflict" (Letwe‘en client and counsel or ethical "conflict of interest," whichever the case may be, is simildrly subject to removal by the defendant, should that be his choice after advisement of the consequences of failing to do so.
T 30 Although I believe the majority analysis is generally on the right track, I believe the majority nevertheless fails to appreciate that filing an action against counsel and demanding their discharge alone do not constitute good cause for substitution of counsel or require acquiescence in a motion to withdraw. -It is for the trial court to determine, in the totality of cireumstances, whether the defendant should be denied a continuance to retain new counsel, which determination necessarily includes an assessment whether good cause for substitute counsel actually exists. Should the trial court justifiably conclude, according to the standards recently announced in Brown, that the efficient administration of justice forecloses any further continuance for new counsel, and it also advises the defendant of that fact and the risks of proceeding pro se, a decision by the defendant not to proceed with current counsel and remove any impediment to their effective representation will implicitly waive the defendant's right to counsel altogether and constitute an exercise of his right to proceed pro se. But for the trial court's ultimate choice to require continued representation of current counsel rather than requiring the defendant to proceed pro se, I believe its analysis was substantially correct.
{ 31 While the district court would certainly want to reconsider the balance between the defendant's right to counsel of choice and the demands of the efficient administration of justice in light of our recent pronouncements on that subject, see Brown, 2014 CO 25, ¶ 17, 322 P.3d 214, as well as the altered situation resulting from the delay caused by this original proceeding, I firmly believe the question whether to permit withdrawal and substitution of counsel must be a product of that reconsideration rather than preliminary to it. I therefore respectfully concur in part and dissent in part.
*70I am authorized to state that JUSTICE EID joins in the concurrence in part and the dissent in part.

. Although the majority attributes, trroughout, its finding of a "conflict of interest" to the trial court, and purports to be baund by this finding, see, e.g., maj. op. 13, in its order denying withdrawal the trial court found only a "conflict" between the defendant and his counsel, and expressly found it to be a conflict created by the defendant for purposes of delay.